DETAILED ACTION
This is on the merits of Application No. 16/919673, filed on 07/02/2020. Claims 1-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic ring directly coupled to the inhibitor pin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2017/0133138 to Bye et al.
Bye discloses:
(Claim 1) A steering column assembly (Fig. 1), comprising: a jacket assembly (10); a transmission shift assembly (18, 38, 14) operatively connected to the jacket assembly; a brake transmission shift interlock (BTSI) device (22) comprising an inhibitor pin (218) translatable between an extended position and a retracted position, the inhibitor pin preventing shifting of the transmission shift assembly out of a PARK position when the inhibitor pin is in the extended position (See par. [0030]); and an inhibitor pin monitoring system (See embodiment of Figs. 7-8) comprising: a sensor (230) operatively coupled to a stationary portion (274) of the BTSI device, relative to the inhibitor pin; and a magnetic ring (714) operatively fixed coupled to the inhibitor pin, the sensor detecting when the inhibitor pin is in the extended position (Fig. 7).
(Claim 4) wherein the sensor is a Hall effect sensor (par. [0038], 230 is a Hall effect sensor).
(Claim 5)
(Claim 6) wherein the magnetic ring is at least partially embedded within the bumper (As 714 is interpreted as a combination of a bumper and magnetic ring, the magnetic ring is fully embedded within the bumper).
(Claim 7) wherein the magnetic ring is disposed on an outer surface of the bumper (As 714 is interpreted as a combination of a bumper and magnetic ring, the magnetic ring is therefore disposed on an outer surface of the bumper).
(Claim 8) wherein the magnetic ring is directly secured to the inhibitor pin (See Figs. 7-8).
(Claim 9) wherein the inhibitor pin monitoring system further comprises an electronic circuit (290) in communication with the sensor to generate a signal when the magnetic ring is axially aligned with the sensor in the extended position.
(Claim 10) wherein the electronic circuit is in communication with a vehicle electronics and diagnostics system (Par. [0040], Fig. 1 26).
(Claim 11) wherein the vehicle electronics and diagnostics system is configured to generate a first warning when the inhibitor pin is stuck in the extended position and a second warning when the inhibitor pin is inadvertently held and/or purposely overridden in the retracted position (See par. [0006], warning (feedback) provided when pin is stuck in either extended or retracted position).
(Claim 12) A brake transmission shift interlock (BTSI) inhibitor pin monitoring system for detecting a position of an inhibitor pin (218) translatable between an extended position and a retracted position (Figs. 7 and 8), the inhibitor pin preventing shifting of a transmission shift assembly out of a PARK position when the inhibitor pin is in the extended position (See par. [0030]), the inhibitor pin monitoring system comprising: a sensor (230); a magnetic ring (714) operatively fixed coupled to the inhibitor pin, the 
(Claim 15) wherein the sensor is a Hall effect sensor (par. [0038], 230 is a Hall effect sensor).
(Claim 16) wherein the magnetic ring is coupled to a bumper fixed to the inhibitor pin (714 is interpreted as a combination of a bumper and magnetic ring).
(Claim 17) wherein the magnetic ring is at least partially embedded within the bumper (As 714 is interpreted as a combination of a bumper and magnetic ring, the magnetic ring is fully embedded within the bumper).
(Claim 18) wherein the magnetic ring is disposed on an outer surface of the bumper (As 714 is interpreted as a combination of a bumper and magnetic ring, the magnetic ring is therefore disposed on an outer surface of the bumper).
(Claim 19) wherein the magnetic ring is directly secured to the inhibitor pin (See Figs. 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bye in view of U.S. Patent No. 6526928 to Bauer et al.
Bye discloses:
(Claim 2) wherein the sensor is coupled to a wall (274) of a housing of the BTSI device.
(Claim 3) wherein the sensor is coupled to a wall (278) of a switch cover of the BTSI device.
(Claim 13) wherein the sensor is coupled to a wall (278) of a housing of the BTSI.
(Claim 14) wherein the sensor is coupled to a wall (278) of a switch cover of the BTSI.
Bye does not explicitly disclose:
The wall being an inner wall.
Bauer teaches:
A protective covering (Fig. 4 57) over a sensor (51) coupled to an inner wall (14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Bye to have a cover over the sensor, making the wall an inner wall, as taught by Bauer, in order to protect the sensor from debris and magnetic interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapoor et al (US 2020/0066069) discloses a vehicle safety notification system.
Kim et al (US 2019/0128406) discloses a vehicle parking system and method of controlling the same.
Shogren (US 2018/0223990) discloses a brake transmission shift interface pin assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659